Citation Nr: 0431775	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-18 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury.
 
2. Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
 


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1963, and had subsequent service in the Reserves. 
This matter is on appeal from a decision in February 2000 by 
the St. Louis VA Regional Office (RO).

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

No current low back disability is shown to be a residual of 
an injury sustained during active service or a period of 
active or inactive duty for training or otherwise related to 
military service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service, and incurrence of arthritis may 
not be presumed. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA   

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. 

By letters dated in June 2001, May 2002, and May 2003, the RO 
informed the appellant of the information and medical and lay 
evidence that was necessary to substantiate his claim.  
Copies of these documents were sent to the representative.  
In light of the above, the veteran and his representative 
have been notified of the information and evidence needed to 
substantiate this claim and his and VA's responsibilities for 
providing evidence.  See 38 U.S.C.A. § 5103 (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159.

As to the duty to assist and as noted above, the appellant 
has submitted the relevant private medical evidence.  
Moreover, the veteran was afforded a VA examination.  
Accordingly, VA has fulfilled its duty to assist in obtaining 
relevant records and providing a medical examination.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The May 2003 letter in effect also 
advised the veteran to provide any additional evidence to 
support his claim. In addition, the personal hearings he 
attended in January 2001 and September 2004 advised him of 
the opportunity to submit any evidence at his disposal to 
support his claim.  

It is noted that the original rating decision on appeal for 
service connection for bilateral hearing loss was in February 
2000. Notice fully complying the provisions of the VCAA was 
not provided to the veteran until May 2003.  Therefore, the 
veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the RO has obtained all available 
post-service VA and private medical records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
An attempt has been made to obtain service records from 
"Fort McCoy", but the veteran has not provided adequate 
information to identify this installation.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  





Background

The veteran's spine was evaluated as normal on his November 
1956 examination prior to entrance into service.  Reveiew of 
the service medical records reveals no complaints or findings 
indicative of a back problem.  Clinical evaluation of the 
spine was normal on the veteran's October 1963 examination 
prior to separation.  

The veteran's spine was evaluated as normal on physical 
examinations for Reserve purposes in September 1980, October 
1984, September 1988, March 1993, and August 1996.  In 
reports of medical history dated in September 1976, October 
1984, September 1988, March 1993, and August 1996, the 
veteran checked "no" next to recurrent back pain.  Physical 
profile reports dated in March and August 1998 noted painful 
back.  

Private medical records show that the veteran was seen by 
C.W., MD. for low back problems from October to December 
1992, and again in April 1998.  The impression on the report 
of an October 1992 CT scan of the lumbar spine was mild 
central bulging disc seen at the L3-4 and L4-5 levels, and 
moderate size central herniated disc seen at L5-S1.  The 
impression on the report of an April 1998 CT scan of the 
lumbar spine was bulging central disc at L5-S1 centered 
slightly to the right of the mid-line and no other 
abnormalities seen.   

Private medical records show that the veteran was seen in 
June 1998 at St. John's Physicians and Clinic by J.C.P., MD.  
Back pain and a previously evalauted bulging disk were noted.  
In a June 1998 letter, J.C.P., MD, indicated that the veteran 
had problems with his low back with intermittent severe pain 
related to a bulging disk and old injuries.  It was noted 
that he should not lift over 10 to 20 pounds and that he 
needed to be careful with bending and stooping at work.

On VA examination in July 1999, the veteran reported a 
history of low back pain that initially started while at 
annual training with his reserve unit at Camp Atterbury, 
Indiana.  He stated that this occurred while he was operating 
heavy equipment.  He reportedly felt severe low back pain 
when trying to pull some concrete, and was treated at the 
local TMC with nonsteriodals before returning to work.  The 
veteran noted recurrent low back strains from that time 
forward.  It was noted that an earlier scan revealed positive 
disk herniation, and that the veteran has been given 
conservative treatment.  The diagnoses included chronic low 
back pain with limited range of motion and probable 
underlying degenerative joint disease with questionable 
history of disk herniation, per patient report.  The 
impression on X-ray examination was degenerative changes of 
the lumbar spine and some disc space narrowing at L5-S1.  
Discogenic disease could not be excluded.

The veteran submitted his claim for service connection for a 
back condition in September 1999.

In a January 2001 RO hearing, the veteran testified that he 
injured his back sometime between April and June 1977 while 
at annual training with his Reserve unit at Ft. McCoy, 
Wisconsin.  He stated that he was initially treated with 
aspirin at the troop clinic, and that he was seen at the 
Springfield Clinic (then called the Smith-Calloway Clinic) in 
Springfield, Missouri, when he returned from annual training.  
The veteran reported that he gave copies of his treatment 
records from the Springfield Clinic to VA and that these 
records were lost.  He noted subsequent back treatment at 
this clinic in the 1990s.    

In a statement received in April 2002, the veteran indicated 
that he had no additional evidence to submit.

Private records show that the veteran underwent low back 
surgery in January 2003.  The postoperative diagnosis was 
lumbar instability, lumbar herniated disc, and lumbar 
radiculopathy.

In his September 2004 Travel Board Hearing, the veteran 
testified that he injured his back in 1977 while working on a 
buldozer with the Reserves at Ft. McCoy.  He stated that he 
sought private treatment in the early 1980s from a Dr. W., 
and that records of this treatment are not available.  The 
veteran noted that he had no back problems prior to 1977.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  


Analysis

In reaching its decision, the Board has taken into account 
the veteran's testimony in January 2001 and September 2004 
concerning the back injury he sustained while operating a 
bulldozer on active duty for training in 1977. What is not 
shown, however, is that this incident was the origin of the 
low back disability that became manifest many years later. 
Physical examinations conducted for Reserve purposes in 
September 1980, October 1984, September 1988, March 1993, and 
August 1996, subsequent to the alleged Reserve episode, found 
no back abnormalities. In October 1984, September 1988, and 
August 1996, the veteran specifically denied back pain. 

A complaint of low back pain is initially documented in 1992, 
over a decade subsequent to the reported bulldozer injury. A 
CT scan of the lumbar spine in October 1992 disclosed bulging 
discs at L3-4 and L4-5. Subsequent medical records concern 
treatment received by the veteran for his low back condition. 
X-rays showed degenerative changes of the lumbar spine in 
July 1999. In January 2003, the veteran underwent low back 
surgery after sustained an injury at work 

Based on the above evidence, the Board can only conclude that 
no clear nexus exists between the veteran's low back 
condition and any incidence of his military service. No 
medical opinion to the contrary has been submitted. As a 
layman, the veteran is not qualified to offer a probative 
opinion as to the cause of his disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). (Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.)  

In addition, a VA examination is unnecessary prior to the 
Board's final decision as the evidence fails to indicate that 
the current low back disability might be associated with any 
established event, injury, or disease in service.  
38 U.S.C.A. § 5105A(d); 38 C.F.R. § 3.159(c)(4).

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309.


ORDER

Service connection for residuals of a low back injury is 
denied.


REMAND

At the time of his personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that his hearing, 
especially word recognition, has become worse since his most 
recent audiology evaluation. Accordingly, the Board finds 
that additional development is required as follows:

1.  The RO should schedule the veteran for a 
VA audiology examination to determine the 
current extent and severity of the service-
connected hearing loss disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



